Exhibit 10.3
EMPLOYMENT AGREEMENT
As Amended and Restated Effective January 1, 2009
          THIS EMPLOYMENT AGREEMENT (“Employment Agreement”) is entered into as
of the 14th day of May, 1999, among Sovran Self Storage, Inc., a Maryland
corporation and Sovran Acquisition Limited Partnership, a Delaware limited
partnership (the “Corporation” or the “Partnership”, respectively and
collectively the “Company”), and Robert J. Attea (the “Executive”). The
Agreement is amended and restated effective January 1, 2009.
W I T N E S S E T H:
          WHEREAS, the Executive is a valuable employee of the Company, an
integral part of its management team and a key participant in the decision
making process relative to short-term and long-term planning and policy for the
Company;
          WHEREAS, the Company wishes to attract and retain well-qualified
executive and key personnel and to assure continuity of management, which will
be essential to its ability to evaluate and respond to any actual or threatened
Change in Control (as defined below) in the best interests of shareholders;
          WHEREAS, the Company understands that any actual or threatened Change
in Control will present significant concerns for the Executive with respect to
his financial and job security;
          WHEREAS, the Company wishes to encourage the Executive to continue his
career and services with the Company for the period during and after an actual
or threatened Change in Control and to assure to the Company the Executive’s
services during the period in which such a Change in Control is threatened, and
to provide the Executive certain financial assurances to enable the Executive to
perform the responsibilities of his position without undue distraction and to
exercise his judgment without bias due to his personal circumstances; and
          WHEREAS, the Board of Directors of the Corporation (the “Board”) and
the Partnership have determined that it would be in the best interests of the
Company and its shareholders and partners to assure continuity in the management
of the Company in the event of a Change in Control by entering into an
employment continuation and noncompete agreement with Executive;
          WHEREAS, this Agreement has been amended and restated effective
January 1, 2009 to include provisions intended to comply with final regulations
promulgated under Internal Revenue Code (“Code”) Section 409A and shall be
construed to the extent practicable so as to avoid causing any amounts payable
to the

 



--------------------------------------------------------------------------------



 



Sovran Self Storage, Inc.
Restated Employment Agreement with Robert J. Attea
Page 2
Executive hereunder to be includable in his gross income under Code
Section 409A(a)(1).
          NOW, THEREFORE, in consideration of the mutual promises herein
contained, the parties agree as follows:
1. Employment
     (a) The Company hereby employs the Executive as Chairman of the Board and
Chief Executive Officer of the Company and the Executive hereby accepts such
employment, on the terms and subject to the conditions hereinafter set forth.
     (b) During the term of this Employment Agreement and any renewal hereof
(all references herein to the term of this Employment Agreement shall include
references to the period of renewal hereof, if any), the Executive shall be and
have the title of Chairman of the Board and Chief Executive Officer of the
Company and shall devote his entire business time and all reasonable efforts to
his employment in that capacity with such other duties as may be reasonably
requested from time to time by the Board, which duties shall be consistent with
his position and with those previously performed by Executive during the one
year period prior to the date hereof. Except as hereafter expressly agreed in
writing by the Executive, the Executive shall not be required to report to any
single individual and shall report only to the Board as an entire body. For
service as a director, officer and employee of the Company, the Company agrees
that the executive shall be entitled to the full protection of the applicable
indemnification provisions of the Articles of Incorporation and By-laws of the
Company (including the provisions for advances), as the same may be amended from
time to time.
2. Compensation
     The Company will pay Executive the salary and bonus and provide the
benefits set forth in Exhibit A to this Employment Agreement.
3. Term
     This Employment Agreement shall have a continuous term until terminated as
provided in Paragraph 4.
4. Termination
     (a) Death or Retirement. This Employment Agreement will terminate upon
Executive’s death or retirement.

 



--------------------------------------------------------------------------------



 



Sovran Self Storage, Inc.
Restated Employment Agreement with Robert J. Attea
Page 3
     (b) Disability. The Company may terminate this Employment Agreement upon at
least thirty (30) days’ written notice in the event of Executive’s “disability.”
For purposes of this Employment Agreement, the Executive’s “disability” shall be
deemed to have occurred only after one hundred fifty (150) days in the aggregate
during any consecutive twelve (12) month period, or after one hundred twenty
(120) consecutive days, during which one hundred fifty (150) or one hundred
twenty (120) days, as the case may be, the Executive, by reason of his physical
or mental disability or illness, shall have been unable to substantially
discharge his duties under this Employment Agreement. The date of disability
shall be such one hundred fiftieth (150th) or one hundred twentieth (120th) day,
as the case may be. In the event either the Company or the Executive, after
receipt of notice of the Executive’s disability from the other, disputes whether
the Executive’s disability shall have occurred, the Executive shall promptly
submit to a physical examination by the chief of medicine of any major
accredited hospital in the Buffalo, New York area and, unless such physician
shall issue his written statement to the effect that in his opinion, based on
his diagnosis, the Executive is capable of resuming his employment and devoting
his full time and energy to discharging his duties within thirty (30) days after
the date of such statement, such permanent disability shall be deemed to have
occurred.
     (c) Cause. The Company may terminate this Employment Agreement for “cause.”
For purposes of this Employment Agreement, “cause” shall mean

  (i)   The Executive’s fraud, commission of a felony, commission of an act or
series of acts of dishonesty which are materially inimical to the best interests
of the Company, or the Executive’s willful and substantial failure to perform
his duties under this Employment Agreement, which failure has not been cured
within a reasonable time (which shall not be less than thirty (30) days) after
the Company gives notice thereof to the Executive; or     (ii)   The Executive’s
material breach of any material provision of this Employment Agreement, which
breach, if capable of being cured, has not been cured in all substantial
respects within thirty (30) days) after the Company gives notice thereof to the
Executive.     (iii)   The Executive’s commission of an act of moral turpitude,
dishonesty or fraud which, in the good faith determination of the Board, would
render his continued employment materially damaging or detrimental to the
Company.

     (d) Termination Without Cause. The Company may terminate this Employment
Agreement without cause by notifying Executive in writing of its election to
terminate at least thirty (30) days before the effective date of termination.
Executive

 



--------------------------------------------------------------------------------



 



Sovran Self Storage, Inc.
Restated Employment Agreement with Robert J. Attea
Page 4
may, on written notice to the Company, accelerate the effective date of
termination to any other date of his choosing up to the date of notice of
acceleration.
     (e) Termination for Good Reason. Executive may terminate this Employment
Agreement for “Good Reason” which shall mean the occurrence of one or more of
the following events provided that, in the case of events described in (i),
(ii), (iii) or (iv), the Executive shall give the Company a written notice,
within 90 days following the initial occurrence of the event, describing the
event that the Executive claims to be Good Reason and stating the Executive’s
intention to terminate employment unless the Company takes appropriate
corrective action:
          “Good reason” shall exist if:

  (i)   the Company materially changes the Executive’s duties and
responsibilities as set forth in this Employment Agreement or changes his title
or position without his consent;     (ii)   there arises a requirement that, in
the Executive’s reasonable judgment, the services required to be performed by
the Executive would necessitate the Executive moving his residence at least 50
miles from the Buffalo, New York area;     (iii)   the Company materially
diminishes the salary, fringe benefits or other compensation being paid to the
Executive;     (iv)   there occurs a material breach by the Company of any of
its obligations under this Employment Agreement;     (v)   the Executive is not
elected to the Board at any annual meeting of the Corporation’s shareholders;  
  (vi)   the failure of any successor of the Company to furnish the assurances
provided for in Section 7(c).

In the case of events described in (i), (ii), (iii) or (iv), the Company shall
have 30 days from the date of receipt of the written notice from the Executive
stating his claim of Good Reason in which to take appropriate corrective action.
If the Company does not cure the Good Reason, the Good Reason will be deemed to
have occurred at the end of the 30-day period.
     (f) Termination By Mutual Agreement. This Employment Agreement may be
terminated by mutual agreement of the Company and the Executive.

 



--------------------------------------------------------------------------------



 



Sovran Self Storage, Inc.
Restated Employment Agreement with Robert J. Attea
Page 5
     (g) Resignation. Executive may terminate this Employment Agreement at any
time with sixty (60) days’ written notice to the Company, and the Company may
accelerate the effective date of termination to any other date up to the date of
notice of acceleration.
     (h) Payment of Compensation Due. The Company will pay Executive on the
effective date of termination all unpaid compensation accrued at the rate set
forth on Exhibit A through the effective date of termination.
5. Severance Payments
     (a) Termination Without Cause or for Good Reason. The Company will make the
severance payments specified in Section 5(b) or (c) below if this Employment
Agreement is terminated pursuant to Sections 4(d) (Without Cause) or (e) (for
Good Reason) hereof. In the event of such termination any outstanding stock
options held by Executive shall be deemed to have vested immediately prior to
such termination and shall be exercisable at any time during the balance of
their original terms. In addition, the employee welfare benefits referred to in
Exhibit A, Section 1(c) shall be continued for a period of thirty-six
(36) months after termination of employment provided, however, the Executive and
not the Company shall pay the premiums for any such benefits, where the payment
of the premiums by the Company would constitute gross income to the Executive,
during the 6-month period following the Executive’s Separation from Service.
     (b) Severance Payments Without Change in Control. As severance payments
under this Section 5(b), the Company will pay Executive thirty-six (36) monthly
payments each in an amount equal to 1/12th of the sum of the highest (i) salary
payments made by the Company to Executive in any calendar year, (ii) bonus and
other incentive compensation earned by Executive (whether or not deferred) with
respect to services rendered to the Company during any calendar year and
(iii) the value of any restricted stock awards during any calendar year. The
36 monthly payments described in the preceding sentence shall be deemed a series
of separate payments within the meaning of Treas. Reg. §1.409A-2(b)(2)(iii). The
first six monthly payments shall be paid to the Executive in a lump sum within
30 days following his Separation from Service. The remaining thirty monthly
payments shall be paid to the Executive in 30 separate payments on the first day
of 30 successive calendar months with the first payment occurring on the first
day of the seventh calendar month beginning after the date of the Executive’s
Separation from Service. The parties affirm that it is their intent that the
first six monthly payments be excluded from the application of Code Section 409A
by reason of the “short-term deferral” rule set forth at Regulation
§1.409A-1(b)(4).
     (c) Severance Payments With Change in Control.

 



--------------------------------------------------------------------------------



 



Sovran Self Storage, Inc.
Restated Employment Agreement with Robert J. Attea
Page 6
     (i) Section 409A Change in Control. If this Employment Agreement is
terminated pursuant to Section 4(d) (Without Cause) or Section 4(e) (for Good
Reason) within two years after a Section 409A Change in Control of the Company
has occurred, or if a Section 409A Change in Control of the Company occurs while
the Company is making severance payments to the Executive pursuant to
Section 5(b), Executive shall receive the severance payments specified in
Section 5(b) (or the remaining balance thereof) in a lump sum. The lump sum
shall be paid within 30 days after the effective date of the Executive’s
Separation from Service or, if the Section 409A Change in Control occurs after
the Executive’s Separation from Service, within 30 days after such Section 409A
Change in Control.
     Notwithstanding the foregoing, the severance payments specified in Section
5(b) shall not be paid to the Executive (except for the lump sum equal to six
monthly payments provided in the third sentence of Section 5(b)) before the day
following the 6-month anniversary of the Executive’s Separation from Service
unless Executive shall have received an opinion of counsel satisfactory to the
Executive that payment before that date will not be a violation of Code
Section 409A(a)(2)(B)(i) (concerning the 6-month delay rule). In the event that
the Executive shall fail to obtain such an opinion of counsel, the Company or
its successor shall, within 30 days after the later of the Executive’s
Separation from Service or the Section 409A Change in Control, transfer the
remaining balance of the monthly payments due the Executive to a rabbi trust
(similar to the trust described in Revenue Procedure 92-64) under a trust
agreement that requires payment of such remaining balance to the Executive in a
lump sum on the day following the 6-month anniversary of the Executive’s
Separation from Service.
     (ii) Non-Section 409A Change in Control. If this Employment Agreement is
terminated pursuant to Section 4(d) (Without Cause) or Section 4(e) (for Good
Reason) within two years after a Non-Section 409A Change in Control of the
Company has occurred, or if a Non-Section 409A Change in Control of the Company
occurs while the Company is making severance payments to the Executive pursuant
to Section 5(b), the Company or its successor shall, within 30 days after the
Non-Section 409A Change in Control, transfer the remaining balance of the
monthly payments due the Executive to a rabbi trust (similar to the trust
described in Revenue Procedure 92-64) under a trust agreement that requires
payment of such remaining balance to the Executive from the trust in accordance
with the original payment schedule under Section 5(b).
     (d) Reimbursement of Legal Fees and Expenses. The Company shall also
reimburse the Executive (promptly upon documented request), the amount of all
legal fees and expenses reasonably incurred by the Executive in connection with
any good faith claim for severance compensation hereunder, including all such
fees and expenses incurred in contesting or disputing, by arbitration or
otherwise, any such

 



--------------------------------------------------------------------------------



 



Sovran Self Storage, Inc.
Restated Employment Agreement with Robert J. Attea
Page 7
termination or in seeking to obtain or enforce any right or benefit provided by
this Employment Agreement or in connection with any tax audit or proceeding to
the extent attributable to the application of Section 4999 of the Internal
Revenue Code of 1986, as amended (the “Code”) to any payment or benefit provided
hereunder.
     (e) Gross-up Payments. In the event that the payments or benefits (the
“Severance Payments”) provided under this Section 5 are determined to be subject
to the tax (the “Excise Tax”) imposed by Section 4999 of the Code, the Company
shall pay to the Executive additional amounts (the “Gross-Up Payments”) such
that the net amount retained by the Executive, after deduction of any Excise Tax
on the Severance Payments and on the Gross-Up Payments and any federal, state
and local income and FICA tax imposed on the Gross-Up Payments, shall be equal
to the Severance Payments.
     For purposes of determining whether any of the Severance Payments will be
subject to the Excise Tax, (i) any other payments or benefits received or to be
received by the Executive in connection with a Transfer of the Company or the
termination of the Executive’s employment (whether pursuant to the terms of this
Employment Agreement or any other plan, arrangement or agreement with the
Company, any person whose actions result in a Transfer of the Company or any
person affiliated with the Company or such person) shall be treated as
“parachute payments” within the meaning of Section 280G(b)(2) of the Code, and
all “excess parachute payments” within the meaning of Section 280G(b)(1) shall
be treated as subject to the Excise Tax, unless in the opinion of tax counsel
selected by the Company and acceptable to the Executive such other payments or
benefits (in whole or in part) do not constitute parachute payments, or such
excess parachute payments (in whole or in part) represent reasonable
compensation for services actually rendered within the meaning of
Section 280G(b)(4) of the Code in excess of the base amount within the meaning
of Section 280G(b)(3) of the Code, or are otherwise not subject to the Excise
Tax, (ii) the amount of the Severance Payments which shall be treated as subject
to the Excise Tax shall be equal to the lesser of (a) the total amount of the
Severance Payments or (b) the amount of excess parachute payments within the
meaning of Section 280G(b)(1) (after applying clause (i) above), and (iii) the
value of any non-cash benefits or any deferred payment or benefit shall be
determined by the Company’s independent auditors in accordance with the
principles of Sections 280G(d)(3) and (4) of the Code.
     In the event that the Excise Tax is subsequently determined to be less than
the amount taken into account hereunder at the time of termination of the
Executive’s employment, the Executive shall repay to the Company at the time
that the amount of such reduction in Excise Tax is finally determined the
portion of the Gross-Up Payment attributable to such reduction (plus the portion
of the Gross-Up Payment attributable to the Excise Tax and federal, state and
local income and FICA taxes imposed on the Gross-Up Payment being repaid by the
Executive if such repayment results in a reduction in Excise Tax and/or a
federal, state and local income and FICA tax

 



--------------------------------------------------------------------------------



 



Sovran Self Storage, Inc.
Restated Employment Agreement with Robert J. Attea
Page 8
deduction) plus interest on the amount of such repayment at the rate provided in
Section 1274(b)(2)(B) of the Code.
     In the event that the Excise Tax is determined to exceed the amount taken
into account hereunder at the time of the termination of the Executive’s
employment (including by reason of any payment the existence or amount of which
cannot be determined at the time of the Gross-Up Payment), the Company shall
make an additional gross-up payment in respect of such excess (plus any interest
payable with respect to such excess) at the time that the amount of such excess
is finally determined.
     Gross-Up Payments shall be made on the day following the 6-month
anniversary of the Executive’s Separation from Service or, if later, on the day
following the transfer of the Company.
     For the purposes of this Section 5(e), the term “Transfer of the Company”
means a change in the ownership or effective control of the Company or a change
in the ownership of a substantial portion of the assets of the Company within
the meaning of Code Section 280G(b)(2)(A)(i).
     (f) No Obligation To Mitigate Damages. Executive shall be under no
obligation to mitigate damages with respect to termination and in the event
Executive is employed or receives income from any other source there shall be no
offset therefor against the amounts due from the Company hereunder.
6. Covenants and Confidential Information
     (a) The Executive acknowledges the Company’s reliance and expectation of
the Executive’s continued commitment to performance of his duties and
responsibilities during the term of this Employment Agreement. In light of such
reliance and expectation on the part of the Company:

  (i)   During the term of this Employment Agreement and, during the one-year
period following the termination of this Employment Agreement, the Executive
shall not: (A) own, manage, control or participate in the ownership, management,
or control of, or be employed or engaged by or otherwise affiliated or
associated as a consultant, independent contractor or otherwise with, any other
corporation, partnership, proprietorship, firm, association or other business
entity engaged in the business of, or otherwise engage in the business of,
acquiring, owning, developing or managing self-storage facilities; provided,
however, that the ownership of not more than one percent (1%) of any class of
publicly traded securities of any entity is permitted ; or (B) directly or
indirectly or by acting in concert with others, employ or attempt to employ or
solicit for any employment competitive with the Company, any Company employees.

 



--------------------------------------------------------------------------------



 



Sovran Self Storage, Inc.
Restated Employment Agreement with Robert J. Attea
Page 9

  (ii)   During and after the term of this Employment Agreement, the Executive
shall not, directly or indirectly, disclose, divulge, discuss, copy or otherwise
use or suffer to be used in any manner, in competition with, or contrary to the
interests of, the Company, any confidential information relating to the
Company’s operations, properties or otherwise to its particular business or
other trade secrets of the Company, it being acknowledged by the Executive that
all such information regarding the business of the Company compiled or obtained
by, or furnished to, the Executive while the Executive shall have been employed
by or associated with the Company is confidential information and the Company’s
exclusive property; provided, however, that the foregoing restrictions shall not
apply to the extent that such information (A) is clearly obtainable in the
public domain, (B) becomes obtainable in the public domain, except by reason of
the breach by the Executive of the terms hereof, (C) was not acquired by the
Executive in connection with his employment or affiliation with the Company,
(D) was not acquired by the Executive from the Company or its representatives,
or (E) is required to be disclosed by rule or law or by order of a court or
governmental body or agency.

     (b) The Executive agrees and understands that the remedy at law for any
breach by him of this Paragraph 6 will be inadequate and that the damages
flowing from such breach are not readily susceptible to being measured in
monetary terms. Accordingly, it is acknowledged that, upon adequate proof of the
Executive’s violation of any legally enforceable provision of this Paragraph 6,
the Company shall be entitled to immediate injunctive relief and may obtain a
temporary order restraining any threatened or further breach.
     (c) The Executive has carefully considered the nature and extent of the
restrictions upon him and the rights and remedies conferred upon the Company
under this Paragraph 6, and hereby acknowledges and agrees that the same are
reasonable in time and territory, are designed to eliminate competition which
otherwise would be unfair to the Company, do not stifle the inherent skill and
experience of the Executive, would not operate as a bar to the Executive’s sole
means of support, are fully required to protect the legitimate interests of the
Company and do not confer a benefit upon the Company disproportionate to the
detriment to the Executive.
7. Miscellaneous
     (a) The Executive represents and warrants that he is not a party to any
agreement, contract or understanding, whether of employment or otherwise, which
would restrict or prohibit him from undertaking or performing employment in
accordance with the terms and conditions of this Employment Agreement.

 



--------------------------------------------------------------------------------



 



Sovran Self Storage, Inc.
Restated Employment Agreement with Robert J. Attea
Page 10
     (b) The provisions of this Employment Agreement are severable and if any
one or more provisions may be determined to be illegal or otherwise
unenforceable, in whole or in part, the remaining provisions and any partially
unenforceable provision to the extent enforceable in any jurisdiction
nevertheless shall be binding and enforceable.
     (c) Any successor (whether direct or indirect, by purchase, merger,
consolidation or otherwise) to all or substantially all of the business or
assets of the Company must, within ten (10) days after Executive’s request,
furnish its written assurance that it is bound to perform this Employment
Agreement in the same manner and to the same extent that the Company would have
been required to perform it if no such succession had taken place.
     (d) Any controversy or claim arising out of or relating to this Employment
Agreement, or the breach thereof, shall be settled by arbitration in accordance
with the Rules of the American Arbitration Association then pertaining in the
City of Buffalo, New York, and judgment upon the award rendered by the
arbitrator or arbitrators may be entered in any court having jurisdiction
thereof. The arbitrator or arbitrators shall be deemed to possess the powers to
issue mandatory orders and restraining orders in connection with such
arbitration; provided, however, that nothing in this Section 7(d) shall be
construed so as to deny the Company the right and power to seek and obtain
injunctive relief in a court of equity for any breach or threatened breach by
the Executive of any of his covenants contained in Section 6 hereof.
     (e) Any notice to be given under this Employment Agreement shall be
personally delivered in writing or shall have been deemed duly given when
received after it is posted in the United States mail, postage prepaid,
registered or certified, return receipt requested, and if mailed to the Company,
shall be addressed to the principal place of business of the Corporation and the
Partnership, attention: President, and if mailed to the Executive, shall be
addressed to him at his home address last known on the records of the Company,
or at such other address or addresses as either the Company or the Executive may
hereafter designate in writing to the other.
     (f) The failure of either party to enforce any provision or provisions of
this Employment Agreement shall not in any way be construed as a waiver of any
such provision or provisions as to any future violations thereof, nor prevent
that party thereafter from enforcing each and every other provision of this
Employment Agreement. The rights granted the parties herein are cumulative and
the waiver of any single remedy shall not constitute a waiver of such party’s
right to assert all other legal remedies available to it under the
circumstances.
     (g) This Employment Agreement supersedes all prior employment agreements
and understandings between the parties and may not be modified or terminated
orally. No modification, termination or attempted waiver shall be valid unless
in writing and signed by the party against whom the same is sought to be
enforced.

 



--------------------------------------------------------------------------------



 



Sovran Self Storage, Inc.
Restated Employment Agreement with Robert J. Attea
Page 11
     (h) This Employment Agreement shall be governed by and construed according
to the laws of the State of New York.
     (i) Captions and paragraph headings used herein are for convenience and are
not a part of this Employment Agreement and shall not be used in construing it.
8. Code Section 409A Matters
     (a) Definitions. The following terms shall have the following meanings when
used in this Agreement:

  (i)   “Separation from Service” shall have the meaning provided at Treas. Reg.
§1.409A-1(h).     (ii)   “Section 409A Change in Control” shall mean a change in
ownership or effective control of the Company or a change in ownership of a
substantial portion of the assets of the Company within the meaning of Treas.
Reg. §1.409A-3(i)(5).     (iii)   “Non-Section 409A Change in Control” .” For
the purposes of this Employment Agreement, a “Non-Section 409A Change in
Control” shall be deemed to have occurred if any of the following have occurred:

  (1)   either (A) the Corporation shall receive a report on Schedule 13D, or an
amendment to such a report, filed with the Securities and Exchange Commission
pursuant to Section 13(d) of the Securities Exchange Act of 1934 (the “1934
Act”) disclosing that any person (as such term is used in Section 13(d) of the
1934 Act) (“Person”), is the beneficial owner, directly or indirectly, of twenty
(20) percent or more of the outstanding stock of the Corporation or (B) the
Company has actual knowledge of facts which would require any Person to file
such a report on Schedule 13D, or to make an amendment to such a report, with
the SEC (or would be required to file such a report or amendment upon the lapse
of the applicable period of time specified in Section 13(d) of the 1934 Act)
disclosing that such Person is the beneficial owner, directly or indirectly, of
twenty (20) percent or more of the outstanding stock of the Corporation;     (2)
  purchase by any Person, other than the Company or a wholly-owned subsidiary of
the Company or an employee benefit plan sponsored or maintained by the Company
or a wholly-owned subsidiary of the Company, of shares pursuant to a tender or

 



--------------------------------------------------------------------------------



 



Sovran Self Storage, Inc.
Restated Employment Agreement with Robert J. Attea
Page 12

      exchange offer to acquire any stock of the Corporation (or securities,
including units of limited partnership interests, convertible into stock) for
cash, securities or any other consideration provided that, after consummation of
the offer, such Person is the beneficial owner (as defined in Rule 13d-3 under
the 1934 Act), directly or indirectly, of twenty (20) percent or more of the
outstanding stock of the Corporation (calculated as provided in paragraph (d) of
Rule 13d-3 under the 1934 Act in the case of rights to acquire stock);     (3)  
approval by the shareholders of the Corporation of (A) any consolidation or
merger of, or other business combination involving, the Corporation in which the
Corporation is not to be the continuing or surviving entity or pursuant to which
shares of stock of the Corporation would be converted into cash, securities or
other property, other than a consolidation or merger or business combination of
the Corporation in which holders of its stock immediately prior to the
consolidation or merger or business combination have substantially the same
proportionate ownership of common stock of the surviving corporation immediately
after the consolidation or merger or business combination as immediately before,
or (B) any consolidation or merger or business combination in which the
Corporation is the continuing or surviving corporation but in which the common
shareholders of the Corporation immediately prior to the consolidation or merger
or business combination do not hold at least a majority of the outstanding
common stock of the continuing or surviving corporation (except where such
holders of common stock hold at least a majority of the common stock of the
corporation which owns all of the common stock of the Corporation), or (C) any
sale, lease, exchange or other transfer by operation of law or otherwise (in one
transaction or a series of related transactions) of all or substantially all the
assets of the Corporation or the Partnership; or     (4)   a change in the
majority of the members of the Board within a 24-month period unless the
election or nomination for election by the Corporation shareholders of each new
director was approved by the vote of at least two-thirds of the directors then
still in office who were in office at the beginning of the 24-month period.    
(5)   more than fifty percent (50%) of the assets of the Corporation or the
Partnership are sold, transferred or otherwise disposed of, whether by operation
of law or otherwise, other than in the usual and ordinary course of its
business.

 



--------------------------------------------------------------------------------



 



Sovran Self Storage, Inc.
Restated Employment Agreement with Robert J. Attea
Page 13
     (b) Rule Governing Payment Dates. In any case where this Agreement requires
the payment of an amount during a period of two or more days that overlaps two
calendar years, the payee shall have no right to determine the calendar year in
which payment actually occurs
     (c) Compliance with Section 409A.  This Agreement is intended not to
trigger additional taxes and penalties under Section 409A of the Internal
Revenue Code and the final Treasury Regulations promulgated thereunder, whether
by reason of the form or the operation of the Agreement. The Agreement shall at
all times be interpreted, construed, and administered so as to avoid insofar as
possible the imposition of excise taxes and other penalties under Section 409A
of the Code. If any provision of this Agreement would trigger additional taxes
and penalties under Section 409A of the Code and the final Regulations
promulgated thereunder, such provision shall to the extent legally permissible
be applied in a manner that most nearly accomplishes its objective without
triggering such additional taxes and penalties.
          IN WITNESS WHEREOF, the parties have executed this Restated Employment
Agreement on the 31st day of December, 2008.

                          SOVRAN SELF STORAGE, INC.    
 
               
 
      By:   /s/ David L. Rogers
 
   
 
               
/s/ Robert J. Attea
 
Robert J. Attea
      Title:   CFO
 
   
 
                        SOVRAN ACQUISITION LIMITED
PARTNERSHIP    
 
               
 
      By   SOVRAN HOLDINGS INC.    
 
          General Partner    
 
               
 
      By:   /s/ David L. Rogers    
 
               
 
               
 
      Title:   CFO    
 
               

 



--------------------------------------------------------------------------------



 



Sovran Self Storage, Inc.
Restated Employment Agreement with Robert J. Attea
Page 14
EXHIBIT A
1. Compensation.
     During the term of the Employment Agreement the Company shall pay or
provide, as the case may be, to the Executive the compensation and other
benefits and rights set forth in this Paragraph 1 of this Exhibit A.
     (a) The Company shall pay to the Executive a base salary payable in
accordance with the Company’s usual pay practices (and in the event no less
frequently than monthly) of Two Hundred Thousand Dollars ($200,000) per annum,
subject to such increase (but not decrease) as may be determined by the Board
from time to time, based upon the performance of the Company (on a consolidated
basis) and the Executive.
     (b) The Executive shall be entitled to participate in the Company’s
incentive compensation plans for senior executives. The Company shall pay to the
Executive incentive compensation, if any, which such Executive is entitled to
receive pursuant to such plan for each calendar year not later than March 15
following the end of such calendar year (or at such time as may be provided in
such plan), prorated on a per diem basis for partial calendar years of service.
     (c) The Company shall provide to the Executive such life, medical,
hospitalization and dental insurance for himself, his spouse and eligible family
members as may be available to other senior executive officers of the Company
(the “Insurance Plans”). The coverage under the Insurance Plans shall be at
least as favorable as those under the insurances provided to the Executive by
the Company (or it predecessor) on the date on which the Employment Agreement
was first entered into, subject to the Executive’s continued insurability under
the Insurance Plans.
     (d) The Executive shall participate in all retirement and other benefit
plans of the Company generally available from time to time to employees of the
Company and for which Executive qualifies under the terms thereof (and nothing
in the Employment Agreement or this Exhibit A shall or shall be deemed to in any
way effect the Executive’s right and benefits thereunder except as expressly
provided herein.
     (e) The Executive shall be entitled to such periods of vacation and sick
leave allowance each year as are determined by the Compensation Committee of the
Board.
     (f) The Executive shall be entitled to participate in any equity or other
employee benefit plan that is generally available to senior executive officers
of the Company. The Executive’s participation in and benefits under any such
plan shall be on the terms and subject to the conditions specified in the
governing document of the particular plan.

 



--------------------------------------------------------------------------------



 



Sovran Self Storage, Inc.
Restated Employment Agreement with Robert J. Attea
Page 15
     (g) The Company shall reimburse the Executive or provide him with an
expense allowance during the term of the Employment Agreement for travel,
entertainment and other expenses reasonably and necessarily incurred by the
Executive in connection with the Company’s business. The Executive shall furnish
such documentation with respect to reimbursement to be paid hereunder as the
Company shall reasonably request.
     (h) The Company shall provide the Executive with an automobile allowance as
exists from time to time under the Company’s policy.
2. Payment in the Event of Death or Permanent Disability.
     (a) In the event of the Executive’s death or “disability” (as defined in
the Employment Agreement) during the term of the Employment Agreement, the
Company shall pay to the Executive (or his successors and assigns in the event
of his death) an amount equal to two (2) times the Executive’s then effective
per annum rate of salary, as determined under Section 1(a) of this Exhibit A,
plus a pro rata portion of the incentive compensation for the calendar year in
which such death or permanent disability occurs, less, in the case of permanent
disability, any amounts paid by the Company or under the Company’s disability
insurance contracts.
     (b) The pro rata portion of the incentive compensation described in Section
2(a) shall be paid when and as provided in Section 1(b). The remainder of the
benefit to be paid pursuant to Section 2(a) shall be paid as follows:
     (i) In the event of the Executive’s death, the remainder of the benefit
shall be paid in eight (8) quarterly installments. The first installment shall
be paid on the first day of the calendar quarter beginning after the Executive’s
death and the remaining seven installments shall be paid on the first day of the
next seven calendar quarters. The eight (8) equal quarterly installments shall
be deemed a series of separate payments within the meaning of Treas. Reg.
§1.409A-2(b)(2)(iii).
     (ii) In the event of the Executive’s disability, the remainder of the
benefit shall be paid in twenty-four (24) monthly installments. The 24 monthly
payments described in the preceding sentence shall be deemed a series of
separate payments within the meaning of Treas. Reg. §1.409A-2(b)(2)(iii). The
first six monthly payments shall be paid to the Executive in a lump sum within
30 days following his Separation from Service. The remaining eighteen monthly
payments shall be paid to the Executive in 18 separate payments on the first day
of 18 successive calendar months with the first payment occurring on the first
day of the seventh calendar month beginning after the date of the Executive’s

 



--------------------------------------------------------------------------------



 



Sovran Self Storage, Inc.
Restated Employment Agreement with Robert J. Attea
Page 16
Separation from Service. The parties affirm that it is their intent that the
first six monthly payments be excluded from the application of Code Section 409A
by reason of the “short-term deferral” rule set forth at Regulation
§1.409A-1(b)(4).
     (c) Except as otherwise provided in Paragraphs 1(d) and 2(a), in the event
of the Executive’s death or disability the Executive’s employment hereunder
shall terminate and the Executive shall be entitled to no further compensation
or other benefits under the Employment Agreement, except as to that portion of
any unpaid salary and other benefits accrued and earned by him hereunder up to
and including the date of such death or permanent disability, as the case may
be.

 